Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "each satellite gear" in line 22.  There is insufficient antecedent basis for this limitation in the claim as “at least one satellite gear” was previously claimed, not a plurality. The Examiner notes that it should read “wherein the at least one satellite gear has a first toothing…”. Claims 17-27 rejected for being dependent from rejected Claim 16. 
Also, Claim 19 stated “wherein the epicycloidal device comprises a plurality of satellite gears” and should state “wherein the at least one satellite gear comprises a plurality of satellite gears”.

Allowable Subject Matter
Claims 16-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “an epicycloidal device comprising: i) a satellite-carrying member which acts as a first input being operatively connectable to the steering column; ii) at least one satellite gear supported and guided in rotation by the satellite-carrying member by means of a rotation shaft on which it is freely rotatably mounted; iii) a first solar gear which acts as an output being operatively connectable to the hydraulic steering unit, wherein the first solar gear is operatively connected to the at least one satellite gear; and iv) a second solar gear which acts as a second input and is operatively connected to the adjustment device and to the first solar gear, through the at least one satellite gear, in such a way as to command angular position and rotation of the first solar gear, and the output; wherein each satellite gear has a first toothing and a second toothing, wherein the first toothing is geared with the first solar gear, wherein the second toothing is geared with the second solar gear” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that the prior art does not disclose satellite gears with separate toothings geared with separate solar gears wherein a satellite-carrying member acts as a first input and the second solar gears acts as a second input whilte the first colar gear acts an an output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering systems of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611